       Case 4:19-cv-05861-HSG Document 33 Filed 11/14/19 Page 1 of 5



 1   Neel Chatterjee (SBN 173985)
     nchatterjee@goodwinlaw.com
 2   Luc Dahlin (SBN 305732)
 3   ldahlin@goodwinlaw.com
     Daniel Mello (SBN 325714)
 4   dmello@goodwinlaw.com
     GOODWIN PROCTER LLP
 5   601 Marshall Street
     Redwood City, CA 94063
 6   Tel.: +1 650 752 3100
 7   Fax.: +1 650 853 1038

 8   Counsel for Plaintiff

 9                                 UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA
11                                         OAKLAND DIVISION
12   HUNGERSTATION LLC,                           Case No. 4:19-CV-5861-HSG
13
                             Plaintiff,           RESPONSE TO DEFENDANT PACE’S
14                                                MOTION TO EXTEND TIME TO
            v.                                    RESPOND TO PLAINTIFF’S MOTION
15                                                FOR PRELIMINARY INJUNCTION
     FAST CHOICE LLC d/b/a PACE and
16   INSPIRING TRADING APPS LLC d/b/a             Date:    Dec. 11, 2019
     SWYFT,                                       Time:    2:00 p.m.
17                                                Floor:   4
                             Defendants.          Ctrm:    2
18
                                                  Judge:   Hon. Haywood S. Gilliam, Jr.
19                                                         Oakland Courthouse
                                                           1301 Clay Street
20                                                         Oakland, CA 94612
21

22

23

24

25

26

27

28

     OPP’N TO DEF.’S MOT. TO EXTEND TIME                        CASE NO. 4:19-CV-5861-HSG
                                                  1
          Case 4:19-cv-05861-HSG Document 33 Filed 11/14/19 Page 2 of 5



 1           In view of Defendant Fast Choice LLC d/b/a Pace’s (“Pace’s”) Motion to Extend Time (the

 2   “Motion”) (Dkt. 31), and the fact that the Court has granted Defendant Inspiring Trading Apps,

 3   LLC d/b/a Swyft’s (“Swyft’s”) Administrative Motion to Extend Time (Dkt. 27, 32), the Court

 4   should modify Pace’s briefing schedule to match Swyft’s briefing schedule.

 5           This will have the benefit of: (1) preserving the hearing date for HungerStation LLC’s

 6   (“HungerStation”) Preliminary Injunction Motion (“PI Motion”); and (2) harmonizing the various

 7   briefing schedules so that Defendants’ oppositions are due on the same day and HungerStation’s

 8   replies are due on the same day (and can potentially be combined into a single brief). To the extent

 9   Pace is seeking to delay the Preliminary Injunction briefing and hearing indefinitely, the Court

10   should reject such a request as it would prejudice HungerStation in the form of ongoing irreparable

11   harm that is the subject of the PI Motion.

12   I.      BACKGROUND FACTS

13           On September 19, 2019, HungerStation filed a Complaint in this matter against both Swyft

14   and Defendant Fast Choice LLC d/b/a Pace (“Pace”). Dkt. No. 1. When HungerStation served the

15   Court-issued Summons and other materials upon Defendant, HungerStation specifically informed

16   Defendants that HungerStation intended to file a preliminary injunction motion. See Dkt. Nos. 10,

17   11. The deadline for Defendants to respond to the Complaint was October 21, 2019.

18           On October 15, 2019, six days before the responsive pleadings deadline, Swyft’s counsel

19   requested a 30 day extension to respond to the Complaint. Dkt. Nos. 14, 16. As a professional

20   courtesy, in view of the fact that Swyft’s counsel had just been retained, HungerStation agreed to

21   the extension. On October 17, 2019, the parties filed a stipulated extension setting Swyft’s response

22   to the Complaint on November 20, 2019. Dkt Nos. 14, 16.

23           On November 1, 2019, HungerStation filed its PI Motion. Dkt. No. 23. Following the

24   filing, the Court agreed to set a hearing date for the PI Motion on December 11, 2019. Dkt. No.

25   25. On November 12, 2019, Swyft brought a motion to extend time and on November 14, 2019,

26   the Court granted the Motion and modified the briefing schedule so that Swyft’s Opposition is due

27   on November 20, 2019 and HungerStation’s reply is due November 27, 2019. Dkt. 27, 32. The

28   hearing date for HungerStation’s PI Motion was unaffected.

     OPP’N TO DEF.’S MOT. TO EXTEND TIME                                CASE NO. 4:19-CV-5861-HSG
                                                      2
           Case 4:19-cv-05861-HSG Document 33 Filed 11/14/19 Page 3 of 5



 1            On November 14, 2019, Pace filed a motion to extend time, apparently seeking to delay its

 2   opposition to the PI Motion indefinitely, until the Court can rule on its pending Motion to Dismiss.

 3   Dkt. Nos. 31.

 4   II.      ARGUMENT

 5            Pace’s Motion to indefinitely extend its deadline to oppose HungerStation’s PI Motion

 6   should be denied because Pace has failed to identify the “substantial harm or prejudice that would

 7   occur if the Court did not change the time” as required by L.R. 6-3(a)(3) and because HungerStation

 8   would be prejudiced by indefinitely delaying resolution of its PI Motion.

 9            Pace’s entire argument appears to be that it should not have to respond to HungerStation’s

10   PI Motion while its Motion to Dismiss remains pending. There is no support for this position.

11   Contrary to Swyft’s position, plaintiffs routinely file motions for preliminary injunction early in a

12   case and such motions are routinely heard before or together with motions to dismiss. See, e.g.,

13   Engelbrecht v. Fox, No. EDCV121150VAPDTBX, 2012 WL 13015022, at *1-2 (C.D. Cal. Aug.

14   8, 2012) (noting that defendant indicated his intent to file a motion to dismiss in his opposition to

15   plaintiff’s motion for preliminary injunction).

16            Pace cannot claim any prejudice here. Pace received notice that a preliminary injunction

17   motion was forthcoming at the moment it was served.              See Dkt. No. 11 (declaring that

18   HungerStation delivered a letter to Swyft on September 30, 2019, informing Swyft of the

19   forthcoming PI Motion). To the extent that Pace believes there are preliminary jurisdictional

20   questions to address, it may argue so in its opposition to the PI Motion. Further, because the

21   December 11, 2019 hearing date is for both HungerStation’s PI Motion and Pace’s Motion to

22   Dismiss, Pace cannot argue it would be prejudiced where the Court is set to consider both motions

23   simultaneously.

24            In an effort to resolve this scheduling dispute, HungerStation proposes that the Court modify

25   Pace’s briefing schedule on the PI Motion to match the schedule given to Swyft. Pace’s opposition

26   would be due on November 20, 2019, HungerStation’s reply (to both Defendants’ oppositions)

27   would be due on November 27, 2019, and the hearing date of December 11, 2019 can be maintained

28   as to both HungerStation’s PI Motion and Pace’s Motion to Dismiss.

     OPP’N TO DEF.’S MOT. TO EXTEND TIME                                 CASE NO. 4:19-CV-5861-HSG
                                                       3
       Case 4:19-cv-05861-HSG Document 33 Filed 11/14/19 Page 4 of 5



 1

 2   Dated: November 14, 2019.
                                           GOODWIN PROCTER LLP
 3
                                           /s/ Neel Chatterjee
 4
                                           Neel Chatterjee (SBN 173985)
 5                                         nchatterjee@goodwinlaw.com
                                           Luc Dahlin (SBN 305732)
 6                                         ldahlin@goodwinlaw.com
                                           Daniel Mello (SBN 325714)
 7                                         dmello@goodwinlaw.com
 8                                         GOODWIN PROCTER LLP
                                           601 Marshall Street
 9                                         Redwood City, CA 94063
                                           Tel.: +1 650 752 3100
10                                         Fax.: +1 650 853 1038
11                                         Counsel for Plaintiff
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     OPP’N TO DEF.’S MOT. TO EXTEND TIME                           CASE NO. 4:19-CV-5861-HSG
                                              4
       Case 4:19-cv-05861-HSG Document 33 Filed 11/14/19 Page 5 of 5



 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that I electronically filed the foregoing with the Clerk of the Court for the

 3   United States District Court for the Northern District of California by using the CM/ECF system

 4   on November 14, 2019. I further certify that all participants in the case are registered CM/ECF

 5   users and that service will be accomplished by the CM/ECF system.

 6          I certify under penalty of perjury that the foregoing is true and correct. Executed this 14th

 7   day of November 2019.

 8                                                                 /s/ Neel Chatterjee
 9                                                                 Neel Chatterjee

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     OPP’N TO DEF.’S MOT. TO EXTEND TIME                                 CASE NO. 4:19-CV-5861-HSG
                                                       5
